Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed February
23, 2012.




                                                 In The

                          Fourteenth Court of Appeals
                                            ____________

                                        NO. 14-12-00036-CV
                                          ____________

                               IN RE ZAHIR QUERISHI, Relator



                                    ORIGINAL PROCEEDING
                                     WRIT OF MANDAMUS
                                       315th District Court
                                      Harris County, Texas
                                      Trial Court No. 86707



                          MEMORANDUM OPINION

        Relator, Zahir Querishi, an inmate incarcerated in the Institutional Division of the
Texas Department of Criminal Justice, filed an application for writ of habeas corpus
seeking to challenge his adjudication of delinquency under the Juvenile Justice Code.1 On
November 17, 2011, the trial court denied relief, and on December 6, 2011, relator filed a
notice of appeal. On January 18, 2012, relator filed a petition for writ of mandamus in this

1
       The Juvenile Justice Code covers the proceedings in all cases involving a child’s delinquent
conduct. See Tex. Fam. Code § 51.04(a); In re Hall, 286 S.W.3d 925, 927 (Tex. 2009). The appeal
procedures in the Juvenile Justice Code do not limit a child’s right to obtain a writ of habeas corpus. See
Tex. Fam. Code § 56.01(o).
court. See Tex. Gov’t Code §22.221; see also Tex. R. App. P. 52.1. In his petition,
realtor asks that we direct the Harris County District Clerk to forward his notice of appeal
to this court.

       This court’s mandamus jurisdiction is governed by section 22.221 of the Texas
Government Code. Section 22.221 expressly limits the mandamus jurisdiction of the
courts of appeals to: (1) writs against a district court judge or county court judge in the
court of appeals’ district, and (2) all writs necessary to enforce the court of appeals'
jurisdiction. Tex. Gov’t Code § 22.221.

       This court has mandamus jurisdiction over a district clerk when it is necessary to
enforce our jurisdiction. See In re Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston
[1st Dist.] 1999, orig. proceeding) (mem. op.). However, after relator filed his petition for
writ of mandamus, relator’s notice of appeal was assigned to this court, and relator’s appeal
has been docketed under our appeal number 14-12-00129-CV, styled In the Matter of Z.Q.
Therefore, the issue raised in relator’s petition has been rendered moot.
       Accordingly, the petition for writ of mandamus is ordered dismissed.



                                   PER CURIAM


Panel consists of Chief Justice Hedges and Justices Jamison and McCally.




                                             2